Citation Nr: 0626086	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 1984 rating decision which granted service 
connection and assigned a 10 percent rating for tinnitus in 
both ears.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2003 rating decision of the Sioux Falls, 
South Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that there was no CUE in the 
November 1984 rating decision which granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating for both ears.  


FINDING OF FACT

The November 1984 rating decision which assigned a 10 percent 
rating for tinnitus in both ears was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.


CONCLUSION OF LAW

The November 1984 rating decision which assigned a 10 percent 
rating for tinnitus in both ears was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1984 rating decision granted service connection 
and assigned a 10 percent disability rating for bilateral 
tinnitus.  That decision was not appealed and became final.  
38 U.S.C.A. § 7105(d) (West Supp. 2005).  Therefore, the 
November 1984 rating decision can be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A (West Supp 2005); 38 C.F.R. §§ 
3.104, 3.105, 3.156(a) (2005).

Pursuant to 38 C.F.R. § 3.104(a) (2005), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A.     § 5108.  An exception to this rule is 
when the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In this case, the veteran's claims that the RO in November 
1984 incorrectly applied Diagnostic Code 6260 by failing to 
assign separate 10 percent ratings for tinnitus in each ear.  
Since the November 1984 rating decision, Diagnostic Code 6260 
has provided a 10 percent rating for bilateral tinnitus.  It 
has not provided for separate ratings for each ear, despite 
the veteran's arguments that Diagnostic Code 6260 was 
misapplied and that separate ratings were permissible.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  While the Rating Schedule 
does provide for rating each ear for otitis media, otitis 
externa, and ear neoplasms, it specifically did not provide 
for separate ratings for a "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Otitis media, otitis 
externa, and ear neoplasms are all conditions that may affect 
only one or both ears and may have separate complications 
when bilateral.  Tinnitus, on the other hand, has been 
defined by the Court as a ringing, buzzing noise in the ears.  
See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  

Thus, either tinnitus is present or it is not and a single 
evaluation is appropriate whether it is perceived as being 
bilateral or unilateral.  Diagnostic Code 6260 provides for a 
maximum 10 percent rating for recurrent tinnitus, whether 
perceived as unilateral or bilateral.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  At the time that the veteran was rated 
10 percent for bilateral tinnitus, there was no statutory, 
regulatory, or case authority which required VA to assign 
separate 10 percent ratings for tinnitus for each ear.

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

Essentially, the veteran's representative asserts that since 
the veteran was granted service connection and assigned a 10 
percent rating for bilateral tinnitus prior to the effective 
date of the June 2003 revisions to the Rating Schedule, the 
veteran's tinnitus should be assigned separate 10 percent 
evaluations for each ear under the old criteria pursuant to 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  However, VA 
appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10-percent for 
tinnitus, as does the current version of Diagnostic Code 
6260.  As such, there was no misapplication of Diagnostic 
Code 6260, and no CUE in the November 1984 rating decision.  
Accordingly, the appeal is denied.

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  




ORDER

As there was no CUE in the November 1984 rating decision 
which granted service connection and assigned a 10 percent 
rating for tinnitus, the appeal is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


